UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (MARK ONE) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1April 29, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1fromto Commission File number 001-09299 JOY GLOBAL INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 39-1566457 (State of Incorporation) (I.R.S. Employer Identification No.) 100 East Wisconsin Ave, Suite 2780 Milwaukee, Wisconsin53202 (Address of principal executive offices) (Zip Code) (414) 319-8500 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files.)Yes x Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non- accelerated filer or a smaller reporting company. See definitions of "accelerated filer,” “large accelerated filer" and “smaller reporting company” in Rule 12b-2 of the Exchange Act. LARGE ACCELERATED FILER x ACCELERATED FILER o NON-ACCELERATED FILERo SMALLER REPORTING COMPANYo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso Nox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at May 26, 2011 Common Stock, $1 par value JOY GLOBAL INC. FORM 10-Q INDEX April 29, 2011 PART I. – FINANCIAL INFORMATION PAGE No. Item 1 – Financial Statements (unaudited): Condensed Consolidated Statement of Income – Quarter and Six Months Ended April 29, 2011 and April 30, 2010 4 Condensed Consolidated Balance Sheet – April 29, 2011 and October 29, 2010 5 Condensed Consolidated Statement of Cash Flows – Six Months Ended April 29, 2011 and April 30, 2010 6 Notes to Condensed Consolidated Financial Statements 7 – 23 Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 – 34 Item 3 – Quantitative and Qualitative Disclosures About Market Risk 34 Item 4 – Controls and Procedures 34 PART II. – OTHER INFORMATION Item 1 –Legal Proceedings 35 Item 1A – Risk Factors 35 Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3 – Defaults Upon Senior Securities 35 Item 4 – Reserved 35 Item 5 – Other Information 35 Item 6 – Exhibits 35 Signature 36 Index Forward-Looking Statements Certain statements in this report, other than purely historical information, including estimates, projections, statements relating to our business plans, objectives, and expected operating results, and pending acquisition of LeTourneau Technologies, Inc., and the assumptions upon which those statements are based, are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).These statements are identified by forward-looking terms such as “anticipate,” “believe,” “estimate,” “expect,” “indicate,” “may be,” “objective,” “plan,” “predict,” “should,” “will be,” and similar expressions.Forward-looking statements are based on our expectations and assumptions at the time they are made and are subject to risks and uncertainties, that may cause actual results to differ materially from the forward-looking statements.In addition, certain market outlook information is based on third party sources that we cannot independently verify, but that we believe to be reliable.Important factors that could cause our actual results to differ materially from the results anticipated by the forward-looking statements include general economic and industry conditions in the markets in which we operate, risks associated with conducting business in foreign countries, and the risks discussed in Item 1A, “Risk Factors,” of our Annual Report on Form 10-K for our fiscal year ended October 29, 2010, and in other filings that we make with the SEC. Any or all of these factors could cause our actual results and financial or legal status for future periods to differ materially from those expressed or referred to in any forward-looking statement.All subsequent written or oral forward-looking statements attributable to us or persons acting on our behalf are expressly qualified in their entirety by these cautionary statements.We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events, or otherwise. Index PART I. - FINANCIAL INFORMATION Item 1. Financial Statements JOY GLOBAL INC. CONDENSED CONSOLIDATED STATEMENT OF INCOME (Unaudited) (In thousands except per share amounts) Quarter Ended Six Months Ended April29, April30, April29, April30, Net sales $ Costs and expenses: Cost of sales Product development, selling and administrative expenses Other income ) Operating income Interest income Interest expense ) Reorganization items - ) ) ) Income before income taxes Provision for income taxes Net income $ Basic earnings per share $ Diluted earnings per share $ 1 Dividends per share $ Weighted average shares outstanding: Basic Diluted See Notes to Condensed Consolidated Financial Statements. 4 Index JOY GLOBAL INC. CONDENSED CONSOLIDATED BALANCE SHEET (In thousands) April29, October29, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories Other current assets Total current assets Property, plant and equipment, net Other intangible assets, net Goodwill Deferred income taxes Other non-current assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Short-term notes payable, including current portion of long-term obligations $ $ Trade accounts payable Employee compensation and benefits Advance payments and progress billings Accrued warranties Other accrued liabilities Total current liabilities Long-term obligations Accrued pension costs Other liabilities Total liabilities Shareholders’ equity Total liabilities and shareholders’ equity $ $ See Notes to Condensed Consolidated Financial Statements. 5 Index JOY GLOBAL INC. CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) (In thousands) Six Months Ended April29, April30, Operating Activities: Net income $ $ Depreciation and amortization Change in deferred income taxes Excess income tax benefit from share-based payment awards ) ) Contributions to retiree benefit plans ) ) Retiree benefit plan expense Other, net Changes in Working Capital Items: Accounts receivable, net ) ) Inventories ) Other current assets ) Trade accounts payable Employee compensation and benefits ) ) Advance payments and progress billings ) Other accrued liabilities ) Net cash provided by operating activities Investment Activities: Property, plant and equipment acquired ) ) Other, net ) Net cash used by investment activities ) ) Financing Activities: Share-based payment awards Dividends paid ) ) Change in short and long-term obligations, net ) Financing fees ) - Net cash provided (used) by financing activities ) Effect of Exchange Rate Changes on Cash and Cash Equivalents ) Increase in Cash and Cash Equivalents Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ See Notes to Condensed Consolidated Financial Statements. 6 Index JOY GLOBAL INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS April 29, 2011 (Unaudited) 1. Description of Business Joy Global Inc. (the “Company”) is a worldwide leader in high productivity mining solutions, and we manufacture and market original equipment and aftermarket parts and services for both underground and surface mining and certain industrial applications.Our equipment is used in major mining regions throughout the world to mine coal, copper, iron ore, oil sands and other minerals.We operate in two business segments: underground mining machinery (Joy Mining Machinery or “Joy”) and surface mining equipment (P&H Mining Equipment or “P&H”).Joy is a major manufacturer of underground mining equipment for the extraction of coal and other bedded minerals and offers comprehensive service locations near major mining regions worldwide.P&H is a major producer of surface mining equipment for the extraction of ores and minerals and provides extensive operational support for many types of equipment used in surface mining. 2. Basis of Presentation The Condensed Consolidated Financial Statements presented in this quarterly report on Form 10-Q are unaudited and have been prepared by us in accordance with accounting principles generally accepted in the United States of America (“GAAP”) and pursuant to the rules and regulations of the Securities and Exchange Commission.In our opinion, all adjustments necessary for the fair presentation on a going concern basis of the results of operations, cash flows and financial position for all periods presented have been made.All adjustments made are of a normal recurring nature.The preparation of the financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes.Actual amounts could differ from the estimates. These financial statements should be read in conjunction with the financial statements and accompanying notes included in our Annual Report on Form 10-K for the fiscal year ended October 29, 2010.The results of operations for any interim period are not necessarily indicative of the results to be expected for the full year. 3. Derivatives We enter into derivative contracts, primarily foreign currency forward contracts, to hedge the risks of certain identified and anticipated transactions in currencies other than the functional currency of the respective operating unit.The types of risks hedged are those arising from the variability of future earnings and cash flows caused by fluctuations in foreign currency exchange rates.We have designated substantially all of these contracts as cash flow hedges.These contracts are for forecasted transactions and committed receivables and payables denominated in foreign currencies and are not entered into for speculative purposes. We are exposed to certain foreign currency risks in the normal course of our global business operations.For derivative contracts that are designated and qualify for a cash flow hedge, the effective portion of the gain or loss of the derivative contract is recorded as a component of other comprehensive income, net of tax.This amount is reclassified into the income statement on the line associated with the underlying transaction for the period(s) in which the hedged transaction affects earnings.The amounts recorded in accumulated other comprehensive income for existing cash flow hedges are generally expected to be reclassified into earnings within one year and all of the existing hedges will be reclassified into earnings by October 2012.Ineffectiveness related to these derivative contracts was recorded in the Consolidated Statement of Income as a gain of $0.3 million and $0.2 million for the quarters ended April 29, 2011 and April 30, 2010, respectively.Ineffectiveness related to these derivative contracts was recorded in the Consolidated Statement of Income as a gain of $0.3 million and $2.7 million for the six months ended April 29, 2011 and April 30, 2010, respectively. 7 Index JOY GLOBAL INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS April 29, 2011 (Unaudited) For derivative contracts that are designated and qualify as a fair value hedge, gain or loss is recorded in the Consolidated Statement of Income under the heading Cost of Sales.For the quarters ended April 29, 2011 and April 30, 2010 we recorded a $1.7 million gain and a $0.2 million loss, respectively, in the Consolidated Statement of Income related to fair value hedges which was offset by foreign exchange fluctuations of the underlying receivables.For the six months ended April 29, 2011 and April 30, 2010 we recorded a $1.5 million gain and a $0.2 million loss, respectively, in the Consolidated Statement of Income related to fair value hedges which was offset by foreign exchange fluctuations of the underlying receivables. The following table summarizes the effect of cash flow hedges on the Consolidated Statement of Income: In thousands Effective Portion Ineffective Portion Derivative Hedging Relationship Amount of Gain/(Loss) Recognized in OCI Location of Gain/(Loss) Reclassified from AOCI into Earnings Amount of Gain/(Loss) Reclassified from AOCI into Earnings Location of Gain/(Loss) Reclassified from AOCI into Earnings Amount of Gain/(Loss) Reclassified from AOCI into Earnings Quarter ended April 29, 2011 Foreign currency forward contracts $ Cost of sales $ Cost of sales $
